UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7157



JAMES MORRIS FLETCHER,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF REVENUE; R. A.
HUGHES,  Controlled   Substance  Enforcement
Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees, Dis-
trict Judge. (CA-96-45-5-V)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Morris Fletcher, Appellant Pro Se. Christopher Edward Allen,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Morris Fletcher appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no re-

versible error.   Accordingly, we affirm on the reasoning of the

district court.   See Fletcher v. North Carolina Dep’t. of Revenue,

No. CA-96-45-5-V (W.D.N.C. Aug. 4, 1999).*   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order was marked as “filed” on
July 30, 1999, the district court’s records show that it was
entered on the docket sheet on August 4, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2